Response to Arguments
Applicant’s arguments, see page 9, second full paragraph-page 10, second full paragraph of Applicant’s remarks, filed 11/23/2021, with respect to the rejection of claim 17 under 35 U.S.C. § 112(A) have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn.
I. 	Claim 17 is fully described under 35 U.S.C. § 112(A). 
	Applicant argues that the amendment of claim 17 overcomes the rejection under 35 U.S.C. § 112(A) because the limitation “a cylindrical shape” is supported by the specification and drawings.  Applicant’s argument has been found to be persuasive, and therefore, the rejection of claim 17 has been withdrawn.  However, the amendment dated 11/23/2021 will not be entered because the limitation “a cylindrical shape will require further search and consideration and would not reduce the number of issues for appeal.
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
II. 	Claims are allowable and not obvious over the cited art.
	A.	The Office Action failed to address Applicant’s response.
1.	The Office Action fails to address or rebut Applicant’s arguments regarding the Kojima reference.

	Applicant argues on page 10, first full paragraph-page 12, first paragraph of Applicant’s remarks, that Kojima is directed to providing deep tissue massage using a sweeping or rubbing technique, and does not disclose the combination of a motor and magnet as claimed.  However, although Kojima does not disclose a motor and a magnet, Matsuura teaches the use of a motor in combination with a massage device to 
2.	The Office Action fails to address Applicant’s arguments with respect to the other cited references (Matsuura and Chou) regarding the problem that the Applicant attempts to solve through it claimed embodiments.

Applicant argues on page 12, first full paragraph-page 13, first paragraph of Applicant’s remarks, that none of the cited reference discloses, teaches, or suggests the problem that the applicant is trying to solve.  However, Applicant’s method is directed to methods for at-home health, beauty and wellness treatments (specification, para [005]) using a therapeutic wand.  Matsuura teaches the use of applying vibration to an acupressure point to provide a massage to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]), and Chou discloses the use of a magnet in combination with a massage device in order to order to enhance circulation and correct the property of ferric ions in the blood in both the first predetermined location and the second predetermined location (Chou, col 1, ln 27-33).  Therefore, the rejection is maintained.  Therefore, because Matsuura and Chou teach methods for enhancing a massaging effect by the use of applying vibration and magnetic fields, Matsuura and Chou would be relevant to providing at-home health, beauty and wellness treatments by providing an enhancing effect.  Therefore, the rejection is maintained.
B.	The Office Action ignored evidence/declaration.
1.	The Office Action fails to acknowledge the Supplemental Declaration of Goldstein and address specific supporting evidence of the Supplemental Declaration of Goldstein.

Applicant argues on page 14, first full paragraph-page 14, first paragraph of Applicant’s arguments, that an instrument assisted facial massage fails to achieve the benefit of Gua Sha, and therefore Kojima does not disclose a method of performing pressure to one or more acupressure points on a human body.  However, Kojima discloses the disclosed devices and methods are used to perform a combination of acupressure and Gua Sha (para [0006]), and as fig 11a discloses a method of applying pressure to specified acupressure points (para [0074]), Kojima’s method is operable to apply pressure to one or more acupressure points on a human body in order to provide a localized force of pressure to acupressure points of a level to achieve relaxation, stimulation, relief of pain, and release of tension or stress (para [0045]).  Therefore, the rejection is maintained. 
C.	Claims define and are not obvious in light of the cited art
1.	The Office Action fails to rebut Applicant’s argument.

a. 	Each of the cited references fails to recognize the problem or the source of the problems.

Applicant argues on page 14, first full paragraph-page 15, second full paragraph of Applicant’s remarks, that none of the cited references disclose or suggest the problem that the Applicant attempts to solve through its claimed embodiments, as none of the cited references are directed to the problem of delivering specific methods for operating an at-home therapeutic wand to apply pressure to one or more acupressure points on a human body while following a specific sequence to improve circulation and lymph drainage, to generate an improved physical appearance of the skin.  However, 
b. 	The cited references do not provide a basis for the  modification and conclusion of obviousness cannot derive from Applicant’s specification.


i.	Examiner’s Rejection is conclusory and unsupported

Applicant argues on page 16, third full paragraph-page 17 first paragraph of Applicant’s remarks, that the Office Action does not describe the modifications that one of ordinary skill in the art would make in order to apply pressure to one or more acupressure points using a therapeutic wand providing vibrational energy with a motor and a magnetic field with a magnet.  However, page 8, second full paragraph of the 
Applicant argues on page 16, third full paragraph-page 17 first full paragraph of Applicant’s remarks, that one of ordinary skill in the art would consult both Wong and Kojima simultaneously.  However, a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wong and Kojima are considered to be within the field of Applicant’s endeavor, as Wong and Kojima are both devices and methods to apply pressure at selected acupressure points, and are reasonably pertinent to the particular problem with which the applicant was concerned, as Wong teaches a therapeutic wand with a timer to apply pressure to body points for a certain period of time, and Kojima is directed to method of improving circulation by providing pressure at selected acupressure points.  Therefore, the rejection is maintained.
ii.	Modifying Wong to accommodate the massage technique of Kojima would render Wong inoperable for its intended purpose

Applicant argues on page 17, third full paragraph-page 19, first paragraph of Applicant’s remarks, that modifying Wong to accommodate the massage technique would render Wong inoperable for its intended purpose of measuring pressure and displaying the pressure to deliver a precise pressure, because Kojima’s massage technique would undermine the specific function of measuring pressure and delivering the pressure to deliver a precise.  However, while Applicant states that the massage technique of Kojima would not obtain the objective of measuring pressure (see page 24, first full paragraph), Applicant has provided no reasoning as to why this would happen.  Kojima teaches a technique of applying pressure to acupressure points to provide a localized force of pressure to acupressure points of a level to achieve relaxation, stimulation, relief of pain, and release of tension or stress (Kojima, para [0045]]), and specifically discloses massaging four acupoints in the sequence shown in fig 11a, and it is unclear how applying pressure to acupressure points would render a device configured to provide a specific pressure to acupoints inoperable for its intended purpose of measuring pressure and displaying the pressure to deliver a precise pressure to said acupoints.  Therefore, the rejection is maintained.
iii.	Modifying Wong based on Kojima would render Wong inoperable for its intended purpose because the intended purpose of Wong is controlling the duration and force applied on the skin quantitatively by the digital display and the timer


iv.	Modifying Wong based on Matsuura’s flexible cover would also render Wong inoperable for its intended purpose

Applicant argues on page 20, second full paragraph-page 21, first full paragraph of Applicant’s remarks, that modifying Wong to accommodate the motor of Matsuura would render Wong inoperable for its intended purpose.  However, Applicant does not specifically disclose why providing a motor would render Wong unfit for its intended purpose.  Matsuura discloses that the disclosure is directed to small-sized massage appliances used to locally stimulates a body part such as an acupressure point by the vibration of a vibrating motor in order to promote bloodstream and remove body wastes (para [0002]).  From Matsuura’s disclosure, one of ordinary skill in the art would recognize the benefit that providing a vibration motor to a massage appliance would 
v.	Replacing the soft cover of Matsuura’s system with the plastic of Chou would render Wong unfit for its intended purpose

Applicant argues on page 21, second full paragraph-page 23, first paragraph of Applicant’s remarks, that that the combination of Matsuura and Chou would render Wong unfit for its intended purpose because replacing the soft cover of Matsuura with the plastic of Chou would render Wong unfit for its intended purpose.  However, Applicant does not specifically disclose why the combination would render Wong unfit for its intended purpose.  As discussed above, Matsuura is relied upon to teach the use of providing a motor positioned to a therapeutic acupressure device to provide vibrational energy, as Matsuura teaches the benefit of apply vibrations to an acupressure point to provide a massage to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]), and furthermore, the modification does not involve providing a flexible structure (See Office Action dated 12/8/2020, page 6, second full paragraph-page 7, first paragraph).  Therefore, providing a magnet as taught by Chou would not render Wong unfit for its intended purpose because Matsuura’s motor would be operable to apply vibrations to an acupressure point to provide a massage to promote bloodstream and improve body wastes.  It is also noted that Chou teaches the use of a magnet (251) used in combination with a vibrational motor (22) (col 3, ln 2-23), and demonstrates that the use of magnet would not make a vibrational device inoperable.  Therefore, the rejection is maintained.
vi.	Chou fundamentally alters Matsuura’s principle of operation

Applicant argues on page 22, first full paragraph-page 23, second full paragraph of Applicant’s remarks, that Chou fundamentally alters Matsuura’s principle of operation because by providing a magnet within the wand, the soft cover is removed and therefore would render Matsuura’s inoperable for its intended purpose.  However, discussed above, Matsuura is relied upon to teach the use of providing a motor positioned to a therapeutic acupressure device to provide vibrational energy, and the modification does not involve providing a flexible structure (See Office Action dated 12/8/2020, page 6, second full paragraph-page 7, first paragraph).  Therefore, the modification of the Wong with the teaching of Chou would not render a motor configured to provide vibrational energy inoperable for its intended purpose.  Therefore, the rejection is maintained.
vii.	Chou fails to cure the deficiencies in Wong, Kojima, and Matsuura

Applicant argues on page 24, first full paragraph-page 25, first paragraph of Applicant’s remarks, that the combination of Chou with the previously recited reference are improper because Matsuura already discloses a motor, and therefore the combination is improper because the element added from the second reference is already present.  However, Chou is relied upon to teach a magnet positioned within the therapeutic wand, which the Wong combination hitherto lacks, and does not disclose providing a motor, as Matsuura already discloses a motor (see Office Action dated 12/8/2020, page 7, first-third full paragraphs).  Therefore, because Chou is relied upon 
c. 	The Office Action fails to consider the Applicant’s claimed embodiments of the invention as a whole.

Applicant argues on page 26, first full paragraph-page 27, first full paragraph of Applicant’s remarks, that the Office Action fails to consider Applicant’s invention as a whole, taking into consideration the differences addressed by the cited art and the problem solved by the instant claims.  However, as discussed above, Wong is directed to the problem recognized by Applicant of operating a therapeutic wand to activate acupuncture points by applying therapeutic pressure to a skin surface at acupuncture points, and Kojima discloses a an acupressure treatment by providing acupressure at selected acupressure points, and Matsuura and Chou disclose improvements to massage methods by providing the features of vibration and magnetic field, respectively, which is known in the art to enhance massage methods.  Therefore, because Wong and Kojima are directed to the problem recognized by Applicant of methods of operating a novel and not obvious therapeutic wand to activate acupuncture points by applying therapeutic pressure to a skin surface “for at-home health, beauty, and wellness treatment”, and Matsuura and Chou are directed in improvements to massage therapy by providing vibration and magnetic field, the Office Action considers the Applicant’s claimed invention as a whole.  Therefore, the rejection is maintained.
d. 	The Office Action impermissibly uses hindsight and Applicant’s disclosure as a “roadmap” in an attempt to combine discrete features of cite references 

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the use of the device of Wong to provide pressure at specified acupoints as shown in fig 11a of Kojima using an acupressure device would be the use the known device of Wong in a known manner of providing acupressure therapy as taught by Kojima for its intended purpose for providing pressure to selected acupoints.  Furthermore, the use of vibration and magnet is known in the art to enhance massage methods, and therefore, it would have been obvious to modify the method modified Wong by providing vibration and a magnetic field as taught by Matsuura and Chou, respectively, in order to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]) and to enhance circulation (Chou, col 1, ln 27-33).  Therefore, the rejection is maintained.
e. 	The Office Action fails to address the second predetermined time period being signaled by the indicator positioned by in the wand as claimed by Applicant.

Applicant argues on page 28, second full paragraph-page 29, third full paragraph, that the Office Action ignores a claim feature of the second predetermined time period being signaled by the indicator positioned by in the wand as claimed by Applicant and therefore Kojima fails to cure the deficiencies in Wong.  However, Kojima in figs 11a teaches a method in which pressure is applied to a first predetermined location (pressure is applied to point 1 for three seconds) corresponding to one or more locational acupressure points (activating acupressure points) (para [0073]), and subsequently pressure is applied to a second predetermined location corresponding to one or more locational points (pressure is applied to point 2 for three seconds), and continuing to follow a series of predetermined locations (pressure is applied to points 3 and 4 for three seconds) (para [0074])  Therefore, the combination of the use of the device of Wong to perform the acupressure treatment disclosed in fig 11a of Kojima involve moving the second location applying pressure to a second predetermined location corresponding to one or more locational points for a second predetermined period of time (pressure is applied to point 2 for three seconds), and using the device of Wong to indicate the predetermined time period (3 seconds) being signaled by an indicator positioned in the therapeutic wand (buzzer will beep after wand has been placed at a predetermined time and pressure) (para [0021]) to co control the duration of treatment (para [0021]).  Therefore the rejection is maintained.
e. 	One skilled in the art would not make the combination as proposed by the Office Action


Applicant argues on page 30, fourth full paragraph-page 31, first full paragraph of Applicant’s remarks, that the endorsement of Exhibit B indicates that the user used it every day, and the Touch+Glow device comes with the instructions illustrated in Exhibit D.  However, the instructions in fig D do not disclose any method steps of using a timer, a vibration motor, or a magnet.  Although Exhibit D discloses that the Touch+Glow system combines the power of acupressure with magnetic therapy, gentle vibration, and germanium, it does not disclose how the magnet therapy and vibration is performed.  Therefore, because it is unclear how the magnet therapy and vibration is performed, the Goldstein declaration is not persuasive to demonstrate that the presence of unexpected 
2.	Claims 4 and 10 are allowable over Wong, Kojima, Matsuura, and Chou and further in view of Lyu because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 31, second full paragraph-page 32, fifth full paragraph of Applicant’s remarks, that Lyu fails to cure the deficiencies of the modified Wong, as Lyu does not disclose a therapeutic wand including a motor or magnet.  However, as discussed above, because the modified Wong’s method discloses the limitations of claims 1 and 4, the rejection is maintained.
3.	Claim 13 is allowable over Wong, Kojima, Matsuura, and Chou and further in view of Anderson because the combination fails to disclose, teach, or suggest each feature of the claims

a. 	The cited reference do not provide a basis for the modification and conclusion of obviousness cannot derive from Applicant’s specification

Applica argues on page 33, first-third full paragraphs of Applicant’s remarks, that there is no logical basis for one of ordinary skill in the art to consult Anderson, as Anderson is directed to solving the problem of muscle and bone mass loss, and therefore unrelated to Applicant’s problem of performing acupressure therapy.  In response to applicant's argument that Anderson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, 
b. 	Anderson fails to cure the deficiencies in Wong, Matsuura, and Chou.

Applicant argues on page 33, fourth-fifth full paragraphs of Applicant’s remarks, that Anderson fails to cure the deficiencies of the modified Wong, as Anderson does not disclose the magnet is positioned in the housing.  However, Chou discloses the magnet is within the housing, and by modifying the magnet by providing an iron core, the magnet and the iron core would be within the housing.  Therefore, the rejection is maintained.
4.	Claim 14 is allowable over Wong, Kojima, Matsuura, and Chou and further in view of Mocny because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 34, first-fifth full paragraphs of Applicant’s remarks, that Mocny does not disclose teaching applying a wand on a face, but for applying therapeutic or analgesic pressure on a patient’s body surface using a measuring device 
Applicant further argues, that Mocny fails to cure the deficiencies of the modified Wong, as Mocny does not disclose a therapeutic wand including a motor or magnet.  However, as discussed above, the modified Wong’s method discloses the limitations of claim 1 and therefore, the rejection is maintained.
5.	Claim 15 is allowable over Wong, Kojima, Matsuura, and Chou because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 35, first full paragraph-fifth full paragraph of Applicant’s remarks, that Kojima discloses using a sweeping or rubbing technique in applying a deep tissue massage, as disclosed in para [0057] as an example.  However, the technique cited in fig 11a and para [0074] do not disclose a sweeping motion, and therefore, Kojima makes a distinction between when it is intended that a sweeping or rubbing motion is to be performed when moving between two points and when a sweeping or rubbing motion is not intended to be performed when moving between two points.  Therefore, because Kojima does not disclose performing any motions on a patient’s skin when performing the method shown in fig 11a, therefore it is considered 
6.	Claim 16 is allowable over Wong, Kojima, Matsuura, and Chou and further in view of Wong ’422 because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 36, first full paragraph-third full paragraph of Applicant’s remarks, that applying pressure between 15 and 30 seconds is not the same as the lapse of a first predetermined time period being different from the lapse of a second predetermined time period.  However, it has been held that optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the first predetermined time, second predetermined time, and subsequent predetermined time periods by routine experimentations would have been an obvious modification in order to determine an optimal range of treatment for a particular acupressure, and recalling such optimal range during subsequent treatments (Wong ‘422, abstract).  Therefore, the rejection is maintained
Applicant further argues that Wong ’422 fails to cure the deficiencies of the modified Wong, as Wong ‘422 does not disclose a therapeutic wand including a motor or magnet.  However, as discussed above, the modified Wong’s method discloses the limitations of claim 1 and therefore, the rejection is maintained.
7.	Claim 17 is allowable over Wong, Kojima, Matsuura, and Chou because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 37, first full paragraph-second full paragraph of Applicant’s remarks, that Chou does not disclose an electromagnet having a cylindrical shape as claimed.  Applicant’s argument is found to be persuasive, as Chou disclose the electromagnet being a coil with a tubular shape.  However, further search and consideration is required to determine whether the feature of an electromagnet with a cylindrical shape is allowable over the prior art.
Applicant argues on page 37, third full paragraph-fifth full paragraph of Applicant’s remarks, that Chou does not generate a magnetic field via an electrical coupling to the motor.  However, Chou discloses the coil (251) electrically connects with the same power source as the motor (22) to carry out a vibration in association with an electromagnetic wave treatment (col 3, ln 27-32), and therefore Chou discloses the coil (251)  generating a magnetic field via an electrical coupling to the motor (22).  Therefore, the rejection is maintained.
8.	Claim 18 is allowable over Wong, Kojima, Matsuura, and Chou because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 37, sixth full paragraph-page 38, third full paragraph of Applicant’s remarks, that a combination may be improper if the element added from the second reference is already present in the first reference.  However, the device of modified Wong modified with the teaching of Matsuura discloses a vibration motor, but is silent as to the motor including an off-center weight rotating about a shaft to generate the vibrational energy.  Chou provides the teaching of the motor (22) which includes an off-center weight (23) (eccentric wheel) rotating about a shaft (as shown in fig 4, motor 
9.	Claim 19 is allowable over Wong, Kojima, Matsuura, and Chou and further in view of Leuthardt because the combination fails to disclose, teach, or suggest each feature of the claims

Applicant argues on page 38, fourth full paragraph-page 39, third full paragraph of Applicant’s remarks, that it is unclear how Leuthardt discloses the timer resets after a predetermined period of time.  However, Leuthardt discloses that the device is configured to power down after a predetermined period of time that the device is idle (para [0096]), and therefore the timer resets (because no power is being supplied to the device) after a predetermined period of time (time that the device is idle before powering off).  Therefore, the rejection is maintained.
Applicant further argues that Leuthardt fails to cure the deficiencies of the modified Wong, as Leuthardt does not disclose a therapeutic wand including a motor or magnet.  However, as discussed above, the modified Wong’s method discloses the limitations of claim 1 and therefore, the rejection is maintained.
10.	Claim 20 is allowable over Wong, Kojima, Matsuura, and Chou and further in view of Leuthardt because the combination fails to disclose, teach, or suggest each feature of the claims

Because claim 20 is cancelled, the rejection of claim 20 has been rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOUGLAS Y SUL/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785